Case 4:17-cv-00642-KPJ Document 119 Filed 02/18/19 Page 1 of 3 PageID #: 1311




                        UNITED STATES DISTRICT COURT
                               Eastern District of Texas
                                   Sherman Division

 David Dickens, individually and on         §
 behalf of all those similarly situated     §
                 Plaintiff,                 §
                                            §
                                            §      CA No: 4:17-cv-642-ALM-KPJ
 v.                                         §
                                            §
 J. G. Wentworth Home Lending               §      Jury Demanded
 LLC,                                       §
            Defendant                       §




                THE PARTIES’ JOINT MOTION TO FILE UNDER SEAL
                   JOINT MOTION TO APPROVE SETTLEMENT


       Plaintiff David Dickens, individually and on behalf of all those allegedly similarly situated,

and Defendant J. G. Wentworth Home Lending LLC (collectively the “Parties”), respectfully

request, under Local Rule CV-5(a)(7) that the parties’ Joint Motion to Dismiss and Approve

Settlement and all exhibits thereto may be filed under seal.

       In the Joint Motion to Dismiss and Approve Settlement, the parties discuss the contents of

the Confidential Settlement Agreement, attached to the Joint Motion to Dismiss and Approve

Settlement as Exhibit A. Thus, the Parties submit this motion to seal contemporaneously with the

Joint Motion in order to comply with their obligations under the Local Rules. In compliance with

the confidentiality obligations imposed by the Confidential Settlement Agreement, the Parties

respectfully request that the parties’ Joint Motion to Dismiss and Approve Settlement, including

the attached Confidential Settlement Agreement, be filed under seal.




JOINT MOTION TO FILE UNDER SEAL JOINT MOTION TO APPROVE SETTLEMENT                           PAGE 1
Case 4:17-cv-00642-KPJ Document 119 Filed 02/18/19 Page 2 of 3 PageID #: 1312




Dated: February 18, 2019.

AGREED AS TO SUBSTANCE AND FORM:

Respectfully submitted,



 /s/ Chris R. Miltenberger           /s/ Colin D. Dougherty
 Chris R. Miltenberger               Colin D. Dougherty
 Texas Bar No. 14171200              Jonathan D. Christman

 THE LAW OFFICE OF CHRIS             Fox Rothschild LLP
 MILTENBERGER, PLLC
                                     10 Sentry Parkway, Suite 200
 1360 N. White Chapel, Suite 200     Blue Bell, PA 19422-3001
 Southlake, Texas 76092              Tel. (610) 397-6500
 Telephone: (817) 416-5060           Fax (610) 397-0450
 Facsimile: (817) 416-5062           cdougherty@foxrothschild.com
 chris@crmlawpractice.com            jchristman@foxrothschild.com

 Designated as Lead Counsel          David Grant Crooks
                                     Fox Rothschild LLP
 Jack Siegel                         Texas State Bar No. 24028168
                                     Two Lincoln Centre
 Siegel Law Group PLLC               5420 LBJ Freeway, Suite 1200
 1044 N. Central Expy., Suite 1040   Dallas, TX 75240
 Dallas, TX 75231                    Tel. (972) 991-0889
 Tel. (214) 706-0834                 Fax (972) 404-0516
 Fax (469) 339-0204                  dcrooks@foxrothschild.com
 Jack@siegellawgroup.biz
                                     Brian A. Berkley
 ATTORNEY FOR PLAINTIFFS             Fox Rothschild LLP
                                     2000 Market Street, 20th Floor
                                     Philadelphia, PA 19103-3222
                                     Tel. (215) 299-2000
                                     Fax (215) 299-2150
                                     bberkley@foxrothschild.com

                                     ATTORNEYS FOR DEFENDANT




JOINT MOTION TO FILE UNDER SEAL JOINT MOTION TO APPROVE SETTLEMENT     PAGE 2
Case 4:17-cv-00642-KPJ Document 119 Filed 02/18/19 Page 3 of 3 PageID #: 1313




                            CERTIFICATE OF CONFERENCE

        I certify that counsel for Plaintiffs and counsel for Defendant have conferred about this
Motion and the relief requested herein in compliance with Local Rule CV-7(h) and that the Motion
is agreed to by both parties.


                                       By:     /s/ Chris R. Miltenberger
                                                Chris R. Miltenberger

                                CERTIFICATE OF SERVICE

       I hereby certify that on February 18, 2019, I electronically submitted the foregoing
document with the clerk of court for the U.S. District Court, Eastern District of Texas, using the
electronic case filing system of the court.

                                       By:     /s/ Chris R. Miltenberger
                                                Chris R. Miltenberger




JOINT MOTION TO FILE UNDER SEAL JOINT MOTION TO APPROVE SETTLEMENT                        PAGE 3
